Calhoon, J.,
delivered the opinion of the court.
Appellee engaged as a deck hand on one of appellant’s boats for' a round trip from Vicksburg to Greenwood and .back. On the return the weather became cold to a degree without precedent in this climate, and, at the landing at Silver City, the mate, by the captain’s orders, took appellee and divers other deck *147hands on shore and caused them to roll in eighteen bales of cotton which were covered with ice and snow. This work caused three fingers of one of appellee’s hands to be frostbitten, so that they had to be, and were, amputated. Because of this, he sued for and obtained damages. The court below refused a peremptory instruction asked for by appellant, which we think should have been given. The able and ingenious arguments of counsel fail to parallel this case with cases' involving superior knowledge of the person in command, and, as two of them concede, the statute of 1898, p. 85, in reference to unsafe machinery, ways or appliances, or improper loading of cars, has no application. The laborer must be presumed to have knowledge equal, if not superior, to his employer of the effect of cold upon his feelings and person. His own temperament is better known to him than any one else, and his own sensations sound the alarm to himself. Men are presumed’to have ordinary common sense, until the contrary is shown, and the law does not speculate on degrees of knowledge about weather.

Reversed and remanded.